          Case 1:19-cv-03574-APM Document 27 Filed 05/03/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ORACLE AMERCIA, INC.,
                                          Plaintiff,

 v.                                                       Case No. 1:19-cv-3574-APM

 U.S. DEPARTMENT OF LABOR; U.S.
 OFFICE OF FEDERAL CONTRACT
 COMPLIANCE PROGRAMS; EUGENE
 SCALIA Secretary of the U.S. Department of
 Labor; CRAIG E. LEEN, in his official
 capacity as Director of the U.S. Office of
 Federal Contract Compliance Programs,
                                     Defendants.



                    MOTION TO WITHDRAW AMICUS CURIAE BRIEF
                           AND FILE CORRECTED BRIEF

        Amici curiae Chamber of Commerce of the United States of America, Cato Institute,

National Federation of Independent Business, and Washington Legal Foundation respectfully

submit this motion for leave to withdraw their previously filed amicus curiae brief (Doc. 24) and

file a corrected version of the brief. The corrected brief and a proposed order are attached.

        On May 1, 2020, amici curiae filed an unopposed motion for leave to file a brief in support

of the plaintiff in the above-captioned case. The Court granted that motion the same day.

        HR Policy Association was listed as a signatory on the previously filed amicus curiae brief,

but there was a miscommunication about HR Policy Association’s joining the brief. The corrected

brief accordingly deletes HR Policy Association as a signatory. No other changes have been made

to the previously filed brief. I apologize to the Court for this error.
         Case 1:19-cv-03574-APM Document 27 Filed 05/03/20 Page 2 of 4



                                         CONCLUSION
       For the reasons set forth above, the Court should grant this motion to withdraw the

previously filed amicus curiae brief and replace it with the attached corrected brief.


    Dated: May 3, 2020                               Respectfully submitted,

                                                      s/ Jeffrey M. Harris

                                                     Jeffrey M. Harris (D.C. Bar #994058)
    Steven P. Lehotsky                               Alexa R. Baltes
    Jonathan D. Urick                                CONSOVOY MCCARTHY PLLC
    U.S. CHAMBER LITIGATION CENTER                   1600 Wilson Blvd., Ste. 700
    1615 H Street, NW                                Arlington, VA 22209
    Washington, DC 20062                             (703) 243-9423
    (202) 463-5337                                   jeff@consovoymccarthy.com

    Ilya Shapiro                                     Cory L. Andrews
    CATO INSTITUTE                                   Corbin K. Barthold
    1000 Massachusetts Ave., NW                      WASHINGTON LEGAL FOUNDATION
    Washington, DC 20001                             2009 Massachusetts Ave., NW
    (202) 842-0200                                   Washington, DC 20036
                                                     (202) 588-0302


                                    Counsel for Amici Curiae




                                                 2
         Case 1:19-cv-03574-APM Document 27 Filed 05/03/20 Page 3 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2020, I filed the foregoing document through the Court’s

CM/ECF system, thereby serving all counsel of record.

                                                                  s/ Jeffrey M. Harris




                                              3
         Case 1:19-cv-03574-APM Document 27 Filed 05/03/20 Page 4 of 4



                           CERTIFICATE OF COMPLIANCE

       I hereby certify that this motion complies with the type and page limit requirements of

Local Rule 7(o).

                                                                  s/ Jeffrey M. Harris




                                              4
